MEMORANDUM**
Jose Chavez-Diaz appeals his guilty-plea conviction and 262-month sentence for illegal reentry by a previously deported alien, in violation of 8 U.S.C. § 1326, and possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Chavez-Diaz’s counsel has filed a brief *226stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Chavez-Diaz has filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.